DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 2. This action is in response to the amendment filed on 01 September 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
3. Claim 47 is pending and has been examined herein.
New Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 47 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant' s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” which discusses the Alice/Mayo two-part test for evaluating subject matter eligibility.
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the deletion of SNP rs2238798 and ADHD. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited step of detecting in a nucleic acid sample the presence of the SNP in RANBP1 is part of the data gathering process necessary to observe the judicial exception. This step does not practically apply the judicial exception.
 Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited step of detecting in a nucleic acid sample the presence of the SNP in RANBP1 does not amount to significantly more than routine and conventional activity and does not add something “significantly more” so as to render the claim patent-eligible. The detecting step is recited at a high degree of generality and methods of detecting SNPs were well-known, routine and conventional in the prior art. 
This finding is supported by the teachings in the specification. For instance, SNPs may be detected by performing PCR. Regarding PCR assays, the specification at p. 12 states “Polymerase chain reaction (PCR) has been described in U.S. Pat. Nos. 4,683,195, 4,800,195, and 4,965,188, the entire disclosures of which are incorporated by reference herein.”
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that while the claims recite a particular target to be detected, the claims do not require a particular reagent to accomplish the detecting step, such as a novel primer consisting of or comprising a specific nucleotide sequence. The identity of the target to be detected – i.e., the deletion of SNP rs2238798 – is part of the judicial exception and is not something ‘in addition to’ the judicial exception.  
Applicant’s attention is directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” In other words, the naming of particular targets to be detected is necessarily part of the data gather process. Since it was routine and conventional in the prior art to use generic reagents to detect target nucleic acids, the naming of the target to be detected does not add an inventive concept to the recited judicial exceptions.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 is indefinite over the recitation of detecting the presence of a SNP in the RANBP1 gene wherein the SNP is a deletion of rs2239798. It is unclear as to whether the claim intends to recite that the method is one that detects the deletion of the nucleotide at the polymorphic position (which consists of a G, A or T), or a deletion of only the major allele of a G, or a deletion of the nucleotides which flank the polymorphic position and thereby provide a context for / define the location of the SNP. If the deletion is intended to include the nucleotides flanking the polymorphic position, it is unclear as to what is intended to be the length of the deletion. For instance, NCBI submission ss91877928 (available via URL: < ncbi.nlm.nih.gov/projects/SNP/snp_ss.cgi?subsnp_id=ss91877928>, Feb 2008) describes the rs2239798 SNP as:

    PNG
    media_image1.png
    279
    664
    media_image1.png
    Greyscale
 
In contrast, NCBI submission ss171111201 for rs2239798 (available via URL: < ncbi.nlm.nih.gov/projects/SNP/snp_ss.cgi?subsnp_id=ss171111201>, Oct. 2009) describes the SNP as:
    PNG
    media_image2.png
    137
    662
    media_image2.png
    Greyscale

Accordingly, it is unclear as to the metes and bounds of the SNP deletion that is detected in claim 47.
Modified Claim Rejections - 35 USC § 112(a) – Enablement
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
Claim 47 is drawn to a method for detecting an increased risk for developing ADHD in a subject, the method comprising detecting in a nucleic acid sample from said subject a SNP in RANBP1, wherein said SNP is a deletion of rs2238798, and wherein if said SNP is detected, said patient has an increased risk for developing ADHD.
The specification has not established that a deletion of the polymorphic nucleotide at rs2238798, or the major allele of a G at rs2238798, or the nucleotides immediately flanking the polymorphic nucleotide at the rs2238798 SNP is diagnostic of the risk of a subject developing ADHD.
	The specification teaches the results of a genome wide study that screened for CNVs in human subjects having ADHD and control human subjects. 
In Example II, the specification discloses a “Multiplex SNP Panel for Diagnosis of ADHD.” The specification (para numbering herein is with respect to the published application) states:
 [0134] Table 13A provides all the genes, physical genome ranges, and SNP ranges of the ADHD markers disclosed. Table 13B provides a "SNPList" which is a minimal set for a "diagnostic array" such as veracode which is technlology approved by FDA. Optimally, the flanking SNPs to these CNVs are included as well as intervening SNPs as they could all be used to capture the CNV..

and

[0136] The identity of ADHD-involved genes and the patient results will indicate which variants are present, and will identify those that possess an altered risk for developing ADHD.).

	In Table 13A at p. 57, the specification describes a CNV, that is either a deletion or duplication in the RANBP1 gene:

    PNG
    media_image3.png
    31
    718
    media_image3.png
    Greyscale


The boundaries of this CNV are not clear. The specification discloses that the ‘physical genome range’ of the CNV spans chromosome positions 18485023-18494706 of chromosome 22, with respect to NCBI build 36/ hg18. However, the startSNP and stopSNP are listed as rs2238798. Thereby, it is unclear as to whether the CNV – either the deletion or duplication - consists of the single nucleotide at SNP rs2238798 or of the full length region from chromosome positions 18485023-18494706 of chromosome 22. Alternatively, in view of the recitation at para [0136] regarding detecting which variants are present, it is unclear as to whether the method is one that detects the presence or absence of the major allele G at the polymorphic position or the minor allele of a T or A at the polymorphic position.
 The specification teaches that the duplication and deletion of this CNV occurred more frequently in control subjects compared to normal subjects, such that the “Del Counts (cases:controls)” is reported to be “2:3” and the “Dup Counts (cases:controls)” is reported to be “0:9.”
Moreover, the teachings in the specification in Example II (e.g., para [0133]) indicate that it is a multiplex SNP panel that is used to assess the risk of ADHD, rather than one individual SNP that can be used to diagnose ADHD.
	Thus, the specification has not established that a deletion of the single polymorphic nucleotide at rs2238798 alone or together with the nucleotides immediately flanking the polymorphic position, or the complete region of chromosome 22 from chromosome positions 18485023-18494706 (with respect to NCBI build 36/ hg18) occurs at a statistically significant higher frequency in subjects having ADHD as compared to control subjects, and thus is diagnostic of ADHD.
To any extent the information in Table 13A intends to indicate that the deleted region of chromosome 22 is the complete region from positions 18485023 to 18494706 (with respect to NCBI Build 36/hg18), the detection of a deletion of the rs2238798 SNP within that region would not be indicative of a deletion of the complete region. Neither the specification nor the prior art establish that detecting a change in the number of copies of a single nucleotide is reflective of the deletion of the complete fragment of 9683 bp that consists of nucleotides 18485023-18494706 in chromosome 22. 
There is a high level of unpredictability in the art in identifying CNVs that are correlated with a phenotype, such as ADHD. 
The teachings in the specification highlight the unpredictability in the art in that the specification teaches CNVs that were found to be present in both ADHD subjects and in normal control subjects. Again, deletion of the RANBP1 rs2238798 occurred more frequently in control subjects than in subjects having ADHD and duplication of this CNV occurred only in the control subjects.  One may only identify those CNVs that are diagnostic of ADHD through extensive experimentation that involves discovery analysis and replication analysis. The results of such experimentation are unpredictable and the experimentation is undue.
The unpredictability in the art is also supported by the teachings of Neale et al (Am J Med Genetics. March 2010: 147B: 1337). Neale teaches performing GWAS studies of 909 proband-parent triads with a child having ADHD. Neale reports that no genome-wide significance for any SNP was identified in this study. It is stated that risk loci for ADHD must have a very small effect at the population level and that very large population studies (i.e., greater than 909 subjects) are required to reliably detect SNPs associated with ADHD (see, e.g., p. 6 "Discussion” and abstract).
The unpredictability in the art of detecting CNVs as diagnostic of a disease is supported by the teachings of Klopocki et al (Annual Reviews Genomics Human Genetics. 2011. 12: 53-72). Klopocki further states that “The larger a CNV, the more likely it is to be associated with disease; however, the phenotypic effects are often unclear and unpredictable. CNVs can also result in position effects as described for apparently balanced translocations, and may exert their effects even if their breakpoints map as far as 1 Mb away from the causative gene. CNVs of noncoding sequences that are associated with disease are likely to interfere with long-range regulation of associated target genes by altering the copy number of regulators or by disturbing the general regulatory landscape of a gene or a gene cluster “(p. 55, col. 1). It is also stated that “the phenotypes associated with alterations in regulatory sequences can be striking and at the same time confined to a particular tissue or organ" (p. 67, col. 1); and that “Phenotypes associated with CNVs in noncoding regions are unpredictable because they may differ significantly from phenotypes caused by mutations within the target gene” p. 68). Klopocki acknowledges that while the effect of a duplication or deletion of a full-length gene is expected to have a functional effect, the biological effect of a CNV comprising non-coding sequences or partial gene sequences is unpredictable (e.g., abstract, p. 55-56 and p. 66, col. 2 to p. 67). 
Klopocki also teaches that “Duplications and deletions of the same dosage-sensitive gene can have different outcomes. For example, deletion of the MECP2 gene has been shown to be associated with Rett syndrome (MIM 312750), whereas duplications of the same gene result in a different condition with mental retardation, Lubs X-linked mental retardation syndrome (MIM 300260)” (p. 55, col. 1). Thus, Klopocki teaches that the results obtained with a CNV can be highly variable depending on whether the CNV is duplicated as opposed to deleted. 
Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
Further, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.Response to Remarks:
The response argues that methods of obtaining samples from a subject and performing techniques to detect SNPs were known in the prior art and it would not require undue experimentation to perform the recited methods.
These arguments have been fully considered but are not persuasive. The present claims are not limited to a method for detecting a deletion of rs2238798 in a nucleic acid sample from a subject. Rather, the present claims are directed to a method for “detecting an increased risk for developing attention deficit hyperactivity disorder (ADHD) in a subject” comprising detecting a SNP that is a deletion of rs2238798, “wherein if said SNP is detected, said patient has an increased risk for developing ADHD.” Thus, to fulfill the enablement requirements, there must be a showing that the deletion of SNP rs2238798 is diagnostic of ADHD. For the reasons discussed in detail above, the present specification has not established that detection of the single variable nucleotide at SNP rs2238798, or the nucleotides flanking the variable nucleotide, is diagnostic of ADHD.
The response argues:
 “Although Table 13A indicates that the deletion of rs2238798 in RANBPI1 was observed in 2 cases as compared to 3 controls, these values do not reflect the greater than 3-fold difference in the number of subjects analyzed in each cohort. See paragraph [0138] of the published U.S. application. Normalization of the values for the number of subjects analyzed in each cohort (i.e., 2/1292 ADHD cases vs. 3/7449 controls) clearly indicates that the SNP occurs more frequently in subjects with ADHD (i.e., about 0.15% of cases) than in subjects without ADHD (.e., about 0.04% of controls).”

These arguments have also been fully considered but are not persuasive. The originally filed specification did not report the frequency of the deletion of rs2238798 in ADHD cases versus controls, as provided in Applicant’s arguments. There is no clear statement in the specification which explains that the number of cases with the deletion is lower than that in the control group because more controls were tested as compared to ADHD cases for the deletion. Nor does the specification teach that the difference in frequency of the deletion in ADHD cases versus controls is statistically significant. In fact, the specification provides only the data in Table 13A regarding both the occurrence of a deletion and a duplication in the RANBP1 gene, but does not provide a clear statement that the occurrence of a deletion of the variable nucleotide at rs2238798 (or the variable nucleotide and flanking nucleotides, or a deletion of the major allele at rs223798 alone) is diagnostic of ADHD.
Regarding Table 13, the specification (p. 54-55) states:
“Table 13A provides all the genes, physical genome ranges, and SNP ranges of the ADHD markers disclosed. Table 13B provides a “SNPList” which is a minimal set for a “diagnostic array” such as veracode which is technlology approved by FDA. Optimally, the flanking SNPs to these CNVs are included as well as intervening SNPs as they could all be used to capture the CNV.”

These teachings do not indicate that the copy number variation consists of the single nucleotide at the variable position in SNP rs223798 and that the deletion of this single nucleotide effectively diagnosis the risk of ADHD in the general population.
Further, p. 2 of the specification (cited in the response as providing support for the amendments to the claims) does literally recite detecting the presence of a SNP:
“An exemplary method entails detecting the presence of at least 1, 2, 3, 4, 5, 6, 10, 20, 30 or all of the SNP containing nucleic acid in a target polynucleotide, said SNP being informative of the presence of an ADHD associated copy number variation (CNV), wherein if said SNP is present, said patient has an increased risk for developing ADHD, wherein said SNP containing nucleic acid is provided in Table 13.”

However, these teachings do not indicate that the “if said SNP is present” was intended to mean “if there is a deletion of the SNP.”
For the reasons discussed in detail above, it is maintained that the specification has not enabled the claimed methods of detecting an increased risk of ADHD in a subject.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634